UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 American Critter College, Inc. (Name of small business issuer in its charter) Delaware 45-2827647 (State or other Employer jurisdiction of Identification incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Number) 271 Serenity Place Newport, Virginia 24128 540-641-0159 telephone (Address and telephone number of registrant's principal executive officesand principal place of business) Hunt Keith Chief Executive Officer 271 Serenity Place Newport, Virginia 24128 540-641-0159 telephone (Name, address, and telephone number of agent for service) Please send a copy of all correspondence to: Jillian Ivey Sidoti, Esq PHONE 323-799-1342 jillian@jilliansidoti.com Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. Large accelerated filer o Accelerated Filer o Non-accelerated filer o Smaller reporting company x CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Unit Proposed Maximum Aggregate Offering Price (1) Amount of Registration Fee (2) Common Stock already issued, par value $.0001 $ $ $ Common Stock to be issued, par value $.0001 $ $ $ Total $ $ $ (1) Registration fee has been paid via Fedwire. (2)Estimated solely for the purpose of computing the amount of the registration fee pursuant to Rule 457(o) under the Securities Act. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with section 8(a) of the securities act of 1933 or until the registration statement shall become effective on such date as the commission, acting pursuant to said section 8(a), may determine. Under the application of Rule 405 of Regulation C, we are considered to be a shell company as we: • Have nominal operations at this time • Have nominal assets SUBJECT TO COMPLETION, DATED SEPTEMBER 5,2012 PRELIMINARY PROSPECTUS American Critter College, Inc. 12,203,085 Shares of Common Stock Price per share: $0.05 The selling shareholders named in this prospectus are offering all of the shares of common stock offered through this prospectus. The selling stockholders are selling shares of common stock covered by this prospectus for their own account.There is no present public trading market for the Company's Common Stock and the price at which the Shares are being offered bears no relationship to conventional criteria such as book value or earnings per share.The Company has determined the offering price based, primarily, on its projected operating results. There can be no assurance that the offering price bears any relation to the current fair market value of the Common Stock. We intend on using all of our cash resources of approximately $13,196 for the next 12 monthsto 1.) provide for the listing requirements, including payments for DTC eligibility and for our transfer agent and 2.) continued development of our business plan. Our independent registered public accounting firm included an explanatory paragraph in the report on our 2012 financial statements related to the uncertainty in our ability to continue as a going concern. The sales price to the public is fixed at $0.05 per share until such time as the shares of common stock become traded on the Over The Counter Bulletin Board or some exchange. We intend to contact an authorized OTCBB market maker for sponsorship of our securities on the OTCBB, upon effectiveness of this registration statement. However, there is no guarantee our common stock will be accepted for quotation on the OTC Bulletin Board. If our common stock becomes quoted on the Over the Counter Bulletin Board, then the sales price to the public will vary according to the selling decisions of each selling shareholder and the market for our stock at the time of resale. The purchase of our shares involves substantial risk. See “risk factors” beginning on page 5 for a discussion of risks to consider before purchasing our common stock. You should rely only on the information contained in this prospectus. We have not, and the Selling Stockholders have not, authorized anyone to provide you with different information. If anyone provides you with different information, you should not rely on it. We are not making an offer to sell these securities in any jurisdiction where the offer or sale is not permitted. You should assume that the information contained in this prospectus is accurate only as of the date on the front cover of this prospectus. Our business, financial condition, results of operations and prospects may have changed since that date. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of the prospectus. Any representation to the contrary is a criminal offense. THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. WE MAY NOT SELL OUR SHARES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL OUR SHARES, AND IT IS NOT SOLICITING AN OFFER TO BUY OUR SHARES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION DATEDSEPTEMBER 5, 2012 Table of Contents Prospectus Summary 1 Summary Financial Data 4 Risk Factors 5 Useof Proceeds 9 Dilution 9 Selling Security Holders 9 Plan of Distribution and Terms of the Offering 11 Legal Proceedings 12 Director, Executive Officers, Promoters and Control Persons 12 Security Ownership of Certain Beneficial Owners and Management 12 Description of Securities 12 Interest of Named Experts and Counsel 13 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 14 Description of Business 14 Reports to Stockholders 23 Management’s Discussion and Analysis 24 Facilities 27 Certain Relationships and Related Party Transactions 27 Market for Common Equity and Related Stockholders Matters 27 Dividends 27 Executive Compensation 28 Reports to Security Holders 29 Index to Financial Statements F-1 Report of Independent Certified Public Accountant F-2 Balance Sheets F-3 Statements of Operations F-4 Statements of Changes in Stockholders’ Equity F-5 Statements of Cash Flows F-6 Notes to Financial Statements F-7 – F-10 Prospectus Summary This summary contains basic information about us and the offering. Because it is a summary, it does not contain all the information that you should consider before investing. You should read the entire prospectus carefully, including the risk factors and our financial statements and the related notes to those statements included in this prospectus. Except as otherwise required by the context, references in this prospectus to “we,” “our,” “us,” “American Critter College,” and “ACC” refer to American Critter College, Inc. American Critter College, Inc. is a development stage company incorporated in the State of Delaware in March of 2011. ACC’s address and phone number is: American Critter College, Inc. 271 Serenity Place Newport, Virginia 24128 540-641-0159 telephone Operating History American Critter College, Inc. is a recently incorporated development stage company with no operating results to date other than organizational activities. The purpose of the company is to develop a number of ACC locations in the southeast United States, where our trainers will instruct dog owners the proper methods of training their pets, and help establish a clear line of communication between dog owners and their pets. To date, operations have been on an extremely limited basis. Company Assets ACC’s principal assets (“Assets”) consisted of cash totaling $13,196 as of June 30, 2012. Company Cash Flow The Company has cash assets derived from a private placement of its stock. For the period from its inception through the period ending March 31, 2012 and for the three months ended June 30, 2012 the Company had Gross Revenues of $0. From inception to the period ending June 30, 2012, the Company had Total Operating Expenses of $64, Net Loss of $64, Total Current Assets of $13,196, Total Assets of $13,196, Total Current Liabilities of $0, and Total Stockholders’ Equity (Deficit) of $13,196. Future Assets and Growth Over the next three years, the Company hopes to develop six company-owned training centers.Through the operation of these ACC centers, ACC hopes to further the development of its brand to the point where franchising the model will be a viable option. Franchising will center in the southeast United States to start, but ACC hopes to eventually expand nationwide. The Company has yet to develop a website or marketing presence, but over the next year we will continue to develop our marketing strategy and web presence. We hope to position ourselves uniquely in the marketplace, offering not simply the training of each client’s dog, but empowering each individual pet owner with the know-how to train his or her own pet. The Company had a Net Loss of $64 for the period from March 30, 2011 to March 31 2012 and anticipates it will operate at a deficit for its next fiscal year and may expend most of its available capital. The Company’s cash on hand is, primarily, budgeted to cover the anticipated operating costs for the development of our marketing plan and legal, accounting, and Transfer Agent services. We believe the Company will have sufficient capital to operate its businesses over the next twelve months. There can be no assurances, however, that actual expenses incurred will not materially exceed our estimates or that cash flows from existing assets will be adequate to maintain our businesses. 1 We bring a fresh perspective into the marketplace for pet owners seeking a way to train their animals. We hope to differentiate ourselves by our method of empowering the owner to train his or her own pet rather than training the pet directly. The Company may lose money in its first, full year of operation and it shall require raising additional capital to develop its services. The Company currently has one manager, Hunt Keith. Terms of the Offering The selling shareholders named in this prospectus are offering all of the shares of common stock offered through this prospectus. The selling stockholders are selling shares of common stock covered by this prospectus for their own account. We will not receive any of the proceeds from the resale of these shares. The offering price of $0.05 was determined by the price shares were sold to our shareholders in a private placement memorandum plus an increase based on the fact the shares will be liquid and registered. $0.05 is a fixed price at which the selling security holders may sell their shares until our common stock is quoted on the OTC Bulletin Board or another Exchange, at which time the shares may be sold at prevailing market prices or privately negotiated prices. There can be no assurance that a market maker will agree to file the necessary documents with FINRA, which operates the OTC Electronic Bulletin Board, nor can there be any assurance that such an application for quotation will be approved. We have agreed to bear the expenses relating to the registration of the shares for the selling security holders. [THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK] 2 SUMMARY FINANCIAL DATA The following summary financial data should be read in conjunction with “Management’s Discussion and Analysis and Results of Operations” and the Financial Statements and Notes thereto, included elsewhere in this prospectus. The statement of operations and balance sheet data from inception March 30, 2011 through March 31, 2012 and for the period ended June 30, 2012 are derived from our audited and unaudited financial statements, respectively. At June 30, 2012 At March 31, 2012 TOTAL ASSETS LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES Current Liabilities 0 0 TOTAL LIABILITIES 0 0 TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY For period three months ended June 30, 2012 For the period March 30, 2011 (inception) through March 31, 2012 NetCosts $ 0 $ ) Net loss 0 ) Earnings per share of common stock – Basic 0 (0. 000006 ) 3 EXEMPTIONS UNDER JUMPSTART OUR BUSINESS STARTUPS ACT We are an emerging growth company. An emerging growth company is one that had total annual gross revenues of less than $1,000,000,000 (as such amount is indexed for inflation every 5 years by the Commission to reflect the change in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics, setting the threshold to the nearest 1,000,000) during its most recently completed fiscal year. We would lose our emerging growth status if we were to exceed $1,000,000,000 in gross revenues. We are not sure this will ever take place. Because we are an emerging growth company, we have the exemption from Section 404(b) of Sarbanes-Oxley Act of 2002 and Section 14A(a) and (b) of the Securities Exchange Act of 1934. Under Section 404(b), we are now exempt from the internal control assessment required by subsection (a), that requires each registered public accounting firm that prepares or issues the audit report for the issuer shall attest to, and report on, the assessment made by the management of the issuer. We are also will not be required to receive a separate resolution regarding either executive compensation or for any golden parachutes for our executives so long as we continue to operate as a emerging growth company. We hereby elect to use the extended transition period for complying with new or reviesed accounting standards under Section 102(b)(1). RISK FACTORS Investors in American Critter College should be particularly aware of the inherent risks associated with our business. As of the date of this filing our management is aware of the following material risks. Prospective investors should be aware that the company has not yet developed its website or any products and that substantial development work will be required to develop them. We are significantly dependent on our primary officer and director, who has limited experience. The loss or unavailability to American Critter College of Mr. Keith’s services would have an adverse effect on our business, operations and prospects in that we may not be able to obtain new management under the same financial arrangements, which could result in a loss of your investment. Our business plan is significantly dependent upon the abilities and continued participation of Hunt Keith, our Chief Executive officer and director. It would be difficult to replace Mr. Keith at such an early stage of development of American Critter College. The loss by or unavailability to American Critter College of Mr. Keith’s services would have an adverse effect on our business, operations and prospects, in that our inability to replace Mr. Keith could result in the loss of one’s investment. There can be no assurance that we would be able to locate or employ personnel to replace Mr. Keith, should his services be discontinued. In the event that we are unable to locate or employ personnel to replace Mr. Keith we would be required to cease pursuing our business opportunity, which would result in a loss of your investment. Mr. Keith has limited experience in framing a pet behavioral training company. The lack of experience in framing a pet behavioral training business could limit or eliminate your return on investment. As a result of our reliance on Mr. Keith and his lack of experience in developing a pet behavioral training company, our investors are at risk in losing their entire investment. Mr. Keith intends to hire personnel in the future, when sufficiently capitalized, who may have the experience required to manage our company, such management is not anticipated until the occurrence of future financing. Since this offering will not sufficiently capitalize our company, future offerings will be necessary to satisfy capital needs. Until such future offering occurs, and until such management is in place, we are reliant upon Mr. Keith to make the appropriate management decisions. Mr. Keith is involved with other businesses and there can be no assurance that he will continue to provide services to us. Mr. Keith’s limited time devotion of less than 20 hours per month to American Critter College could have the effect on our operations of preventing us from being a successful business operation, which ultimately could cause a loss of your investment. As compared to many other public companies, we do not have the depth of managerial or technical personnel. Mr. Keith is currently involved in other businesses, which have not, and are not expected in the future to interfere with Mr. Keith’s ability to work on behalf of our company. Mr. Keith may in the future be involved with other businesses and there can be no assurance that he will continue to provide services to us. Mr. Keith will devote only a portion, less than 20 hours per month, of his time to our activities. As our Chief Executive officer and director, decisions are made at his sole discretion and not as a result of compromise or vote by members of a board. Although Mr. Keith faces time devotion conflicts, none of any of Mr. Keith’s other businesses present conflicts of interests with the Company and Mr. Keith will not be faced with choosing to allocate business opportunities between the Company and Mr. Keith’s other companies. 4 Because of market pressures from competitors with more resources, wemay fail to implement our business model profitably. We are looking to develop a business through which pet owners can be taught to train their pets. We hope that this will set us apart from competition, which is mostly comprised of conventional pet training facilities.However, most of our competitors will have more resources at their disposal as they will be better established in the marketplace. Our ability to compete depends on many factors beyond our control, including the timing and acceptance of our model as an alternative to the conventional pet training model. We are dependent on the popularity of consumer acceptance of a training model that focuses on teaching the owner to train the pet. Our ability to generate revenue and be successful in implementation of our business plan is dependent on consumer acceptance of a training model that focuses on teaching the owner to train the pet rather than the current model of bringing pets in for direct training by experienced trainers. We may subject ourselves to liability if aggressive dogs enter our facility and hurt patrons or other dogs. Certain dogs and breeds of dogs may be aggressive or out of control. If a pet were to get so out of control that they were to damage property, hurt a dog, or hurt a person, a harmed party may attempt to hold us liable for such an injury to person or property. We will need to carry adequate insurance to run our facility properly to insure that we don’t encounter losses beyond our insurance coverage. Furthermore, the presence or damage by an aggressive dog may adversely affect our reputation. If our reputation was to be adversely affected by an aggressive dog or the damage that they cause, we may never recover. Inadequate Financial Projections We are not providing any financial projections as to the results of operations of the Company. Financial Projections Require Caution If any financial projections are provided by American Critter College, they are for discussion purposes only and based on an analysis performed by ACC. Although we believe that the analysis and underlying assumptions contained in any financial projections are well founded, there can be no assurances that the analysis or the financial projections are accurate. Additionally, if the assumptions and conclusions contained in financial projections are incorrect or mistaken for any reason, then the ability of ACC to realize its projections or to achieve profitable operations will be adversely affected. Any financial projections were prepared by us assuming a most-likely case scenario in the marketplace for ACC. Projections are not guarantees of future financial performance, nor should they be understood as such. We are dependent on the popularity of consumer acceptance in training pet owners on how to train their own dog, as well as helping to establish clear lines of communication between the dog and its owner to pay fees for the opportunity of being empowered as their pet’s new trainer. Our ability to generate revenue and be successful in implementation of our business plan is dependent on consumer acceptance of raining the owners on how to train the dog, as well as help to establish clear lines of communication between the dog and its owner. Establishing clear communication with the dog and understanding the dog's physical, and social, behavior is the most fundamental of the lessons to learn. Our ability to sell training packages will rely highly on consumers acceptance and use of our training system. 5 We will require additional financing in order to implement our business plan. In the event we are unable to acquire additional financing, we may not be able to implement our business plan resulting in a loss of revenues and ultimately the loss of your investment. Due to our start-up nature, we will have to incur the costs related to the opening of a training facility which is intended to generate revenue from sales of dog training classes, in addition to hiring new employees and commencing additional marketing activities. To fully implement our business plan we will require substantial additional funding. This offering will not result in any proceeds to the Company, and thus, additional proceeds will be needed in order to fully implement our business plan. Since our officers and directors are not taking compensation for their time or talents, we will be able to deploy a modest website with our current resources, but will need to raise additional capital to fully implement our business plan. Following this offering we will need to raise additional funds to expand our operations. We plan to raise additional funds through private placements, registered offerings, debt financing or other sources to maintain and expand our operations. Adequate funds for this purpose on terms favorable to us may not be available, and if available, on terms significantly more adverse to us than are manageable. Without new funding, we may be only partially successful or completely unsuccessful in implementing our business plan, and our stockholders will lose part or all of their investment. There is no current public market for our common stock; therefore you may be unable to sell your securities at any time, for any reason, and at any price, resulting in a loss of your investment. As of the date of this prospectus, there is no public market for our common stock. Although we plan, in the future, to contact an authorized OTC Bulletin Board market maker for sponsorship of our securities on the Over-the-Counter Bulletin Board, there can be no assurance that our attempts to do so will be successful. Furthermore, if our securities are not quoted on the OTC Bulletin Board, or elsewhere, there can be no assurance that a market will develop for the common stock or that a market in the common stock will be maintained. As a result of the foregoing, investors may be unable to liquidate their investment for any reason. We have not originated contact with a market maker at this time, and do not plan on doing so until completion of this offering. Because our common stock is deemed a low-priced “Penny” stock, an investment in our common stock should be considered high risk and subject to marketability restrictions. Since our common stock is a penny stock, as defined in Rule 3a51-1 under the Securities Exchange Act, it will be more difficult for investors to liquidate their investment even if and when a market develops for the common stock. Until the trading price of the common stock rises above $5.00 per share, if ever, trading in the common stock is subject to the penny stock rules of the Securities Exchange Act specified in rules 15g-1 through 15g-10. Those rules require broker-dealers, before effecting transactions in any penny stock, to: • Deliver to the customer, and obtain a written receipt for, a disclosure document; • Disclose certain price information about the stock; • Disclose the amount of compensation received by the broker-dealer or any associated person of the broker-dealer; • Send monthly statements to customers with market and price information about the penny stock; and • In some circumstances, approve the purchaser’s account under certain standards and deliver written statements to the customer with information specified in the rules. Consequently, the penny stock rules may restrict the ability or willingness of broker-dealers to sell the common stock and may affect the ability of holders to sell their common stock in the secondary market and the price at which such holders can sell any such securities. These additional procedures could also limit our ability to raise additional capital in the future. 6 Until our common stock is registered under the Exchange Act, we will not be a fully reporting company. We are not yet a registered company and will not be so until this S-1 is effective. Until then we will only be subject to the reporting requirements imposed by Section 15(d) of the Exchange Act which state that we will be required to file supplementary and periodic information, documents, and reports as may be required pursuant to section 13 in respect of a security registered pursuant to section 12. As long as our common stock is not registered under the Exchange Act, we will not be subject to Section 14 of the Exchange Act, which, among other things, prohibits companies that have securities registered under the Exchange Act from soliciting proxies or consents from shareholders without furnishing to shareholders and filing with the SEC a proxy statement and form of proxy complying with the proxy rules. In addition, so long as our common stock is not registered under the Exchange Act, our directors and executive officers and beneficial holders of 10% or more of our outstanding common stock will not be subject to Section 16 of the Exchange Act. Section 16(a) of the Exchange Act requires executive officers and directors, and persons who beneficially own more than 10% of a registered class of equity securities to file with the SEC initial statements of beneficial ownership, reports of changes in ownership and annual reports concerning their ownership of common shares and other equity securities, on Forms 3, 4 and 5 respectively. Such information about our directors, executive officers, and beneficial holders will only be available through this (and any subsequent) registration statement, and periodic reports we file thereafter. Furthermore, so long as our common stock is not registered under the Exchange Act, our obligation to file reports under Section 15(d) of the Exchange Act will be automatically suspended if, on the first day of any fiscal year (other than a fiscal year in which a registration statement under the Securities Act has gone effective), we have fewer than 300 shareholders of record. This suspension is automatic and does not require any filing with the SEC. In such an event, we may cease providing periodic reports and current or periodic information, including operational and financial information, may not be available with respect to our results of operations. We may be considered a shell company under Rule 405 of Regulation C as we have nominal assets and nominal operations. We only have cash as assets as of the date of this registration statement and have not yet developed our website. Thus our operations may be considered “nominal.” Because of this, Rule 144(i)(1) prohibits the use of the rule for sales of restricted stock and stock held by affiliates into the public market if the issuing company is now or ever has been a “shell company”, unless the requirements of Rule 144(i)(2) are satisfied. We are not raising any money in this offering and thus may be in worse financial condition once we are effective. Unless we are able to obtain a loan or find additional financing, we may be in worse financial condition than our current condition. We are obligated to pay approximately $10,000 in offering expenses and thus, may carry this amount as a liability at the conclusion of this offering. USE OF PROCEEDS The selling stockholders are selling shares of common stock covered by this prospectus for their own account. We will not receive any of the proceeds from the resale of these shares. We have agreed to bear the expenses relating to the registration of the shares for the selling security holders. We will, however, receive proceeds from the sale of approximately 1,000,000 shares if we are successful in selling such shares. We expect to spend such proceeds in the following manner. 10% 25% 50% 75% 100% Total Proceeds $ Less: Offering Expenses Accounting $ Legal $
